Opinion
Per Curiam,
Appellant contends that his right to a trial de novo on appeal from the Philadelphia Municipal Court to the Court of Common Pleas includes the right to a second pre-trial suppression hearing. Our decision in Common*327wealth v. White, 228 Pa. Superior Ct. 23, 324 A.2d 469 (1974) which struck down as unconstitutional General Court Regulation No. 72-7 is dispositive of this issue.
We therefore reverse the judgment of sentence, and remand for further proceedings consistent with this opinion.
Jacobs, J., dissents.